              Case 1:20-cv-02816-GHW Document 24 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  JASMINE BURGESS,                                               CIVIL ACTION NO.:
                                                                 1:20-CV-02816-GHW
                                 Plaintiff,
                                                                 APPEARANCE OF COUNSEL
  v.

  MAJOR MODEL MANAGEMENT, INC. and
  GUIDO DOLCI

                                 Defendants.


TO:      The Clerk of Court and all parties of record,

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for defendants Major Model Management, Inc. and Guido Dolci.


Dated: November 23, 2020
       New York, NY
                                               GOLDBERG SEGALLA LLP

                                               /s/ Matthew S. Trokenheim____________   __
                                               Matthew S. Trokenheim (NY Bar No. 4416079)
                                               711 3rd Avenue, Suite 1900
                                               New York, NY 10017
                                               P: 973-681-7000
                                               F: 973-681-7101
                                               mtrokenheim@goldbergsegalla.com

                                               Attorneys for Defendants
                                               Major Model Management, Inc. and Guido Dolci




28392336.v1
